DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


The following limitations are being interpreted under 112F, despite not containing the terms “means” and “for”;

Claim 2, “a manual operation receiver configured to receive a manual operation from the user”.  The following analysis follow the three prong test under MPEP § 2181.
A)  The term “manual operation receiver” takes the place, as a nonce term, of the words means or step;
B)  The term “configured to” as the transition phrase;
C)  The limitation contains no further structure, material, or acts for performing the claimed function.
The interpretation for this limitation will include a gear ratio selector, in accordance with paragraph [0012], “The manual operation receiver may include a gear ratio selector”.  This is further supported by claim 3, which states that “the manual operation receiver includes a gear ratio selector”.


Allowable Subject Matter
Claims 2-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: Based upon a thorough examination of the specific structures and functions of the Applicant’s method, the Examiner has determined that no prior art exists that anticipates this application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include the specific features that pertain to the twisted motion detector and reference level that is used to set the conditions by which the system measures the change to the system indicative of twisted motion.  In making this determination, the system uses the reference level as a baseline.  The primary difference between the current application and the prior art pertains to the reference level changer, specifically the ability to change the reference level in accordance with either:
A manual operation (claim 2 and subsequent dependent claims).  The current application uses a manual switch that determines the gearing of the transmission, which then contacts the controller to indicate the appropriate reference level.  This in no way resembles the reference level of Sunabe, which consists of the integral of the angular acceleration of the prior time interval (see rejection below).  
The magnitude of the load detected by the load detector (claim 12 and subsequent dependent claims).  The current application uses a load detector that determines the magnitude of the load imposed on the output shaft, which then contacts the controller to indicate the appropriate reference level.  This in no way resembles the reference level of Sunabe, which consists of the integral of the angular acceleration of the prior time interval (see rejection below).

This particular feature is not found in the prior art in any form that could anticipate this device.  Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible.  Furthermore, if an attempt was made to combine several pieces of prior art to form a 103 combination, this combination would alter the device to the extent that it would no longer function as intended.

As a point of reference, the closest prior art that the Examiner was able to locate was Sunabe, (US 10,953,532).  Sunabe appears to be a prior iteration of the current application, with a slightly less advanced electronics system.
                                                   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Sunabe, (US 10,953,532).

Regarding claim 1, Sunabe discloses: An electric working machine (ABSTRACT: “An electric power tool”) comprising: 

an output shaft configured to be attached to a tool bit (Col. 4, line 12, “The tool bit 4 is detachably attached to the tip of the main body housing 10 through a tool holder 6.  The tool holder 6 has a cylindrical shape and functions as an output shaft.”); 

a motor (Fig. 1, motor 8) configured to generate a drive force to rotate the output shaft in a circumferential direction of the output shaft; 

a housing (Fig. 1, main body housing 10) that houses the output shaft and the motor, the housing being configured to be gripped by a user of the electric working machine (Fig. 1, hand grip 16); 

(Fig. 4, acceleration sensor 92 and the acceleration detecting circuit 94) configured to detect an acceleration imposed on the housing in the circumferential direction; 

a twisted motion detector (Fig. 4, twisted-motion detector 90) configured to detect a twisted motion of the housing based on a reference level (Col. 15, line 42, “the initial integral of the angular acceleration…This initial integral is the integral of the angular acceleration for a given past time.” - this initial integral is the equivalent of a reference level) and the acceleration detected by the acceleration detector, the reference level determining that the housing is twisted (Figures 13a and 13b provide a flowchart of the process for determining the twisted motion of the housing); 

a reference level changer configured to change the reference level based on a rotating motion of the output shaft (As seen in Fig. 13a, item s810, updating the initial integral, represents changing the reference level. The angular rotation is used in this calculation, with this rotation based upon the motion of the output shaft) ; and, 

a motor controller (Fig. 4, motor controller 70) configured to receive a drive command (Col. 8, line 38, “twisted-motion detector 90”), the motor controller being configured to control the motor in accordance with the drive command, and the motor controller being further configured to stop or restrain drive of the motor in response to the twisted (See Figure 7 for a detailed mapping of the motor control process).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abbott, (US 10,981,267) contains many similar features such as sensors and other safety features designed to make tool use more effective.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731